DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2-16 are objected to because of the following informalities:
Claim 2, Ln. 8 recites “the contours” which should read “contours” as it is a first introduction
Claim 2, Ln. 9 recites “a user’s face” which should read “the user’s face” following the earlier introduction of the user’s face
Claim 2, Ln. 10-11 recites “the full perimeter or periphery of the mask seal assembly” which should read “a full perimeter or periphery of the mask seal assembly” as it is a first introduction
Claim 2, Ln. 13-14 recites “the perimeter or periphery of the mask body” which should read “a full perimeter or periphery of the mask body” as it is a first introduction
Claim 8, Ln. 3 recites “the perimeter or periphery of the respective clip” which should read “a full perimeter or periphery of the respective clip” as it is a first introduction
Claim 11, Ln. 2-3 recites “a user’s face” which should read “the user’s face” following after claim 2
Claim 15, Ln. 2 recites “a user’s nose or mouth” which should read “the user’s nose or mouth” following after claim 2
Claim 16, Ln. 10 recites “the contours” which should read “contours” as it is a first introduction
Claim 16, Ln. 11 recites “a user’s face” which should read “the user’s face” following the earlier introduction of the user’s face
Claim 16, Ln. 12-13 recites “the full perimeter or periphery of the mask seal assembly” which should read “a full perimeter or periphery of the mask seal assembly” as it is a first introduction
Claim 16, Ln. 15-16 recites “the perimeter or periphery of the mask body” which should read “a full perimeter or periphery of the mask body” as it is a first introduction
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2 and 15-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,561,338. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 2 can be found within the overall, more detailed, requirements of reference patent claim 7. The recitation in reference patent claim 7 that “said bridging portion and said seal are sized according to one of a series of sizes, each one of said series of sizes suitable for sealing against a differently sized user's face” obviously suggests the plurality of mask seal assemblies recited in instant claim 2 as each different sizing would obviously represent a different mask seal assembly. Instant claim 16 is a method which under broadest reasonable interpretation generally just recites the step of “providing” the mask assembly of instant claim 2 and is thus likewise unpatentable over reference patent claim 7. A further mapping of dependent claims is as follows:
Instant claim 15 vs. requirements of reference patent claim 1; a mask assembly “for supplying a flow of respiratory gases to a user” will obviously require a hollow space to communicate with at least one of a user’s nose or mouth
Claim(s) 2, 6, 8, 10, and 15-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 12, and 20 of U.S. Patent No. 10,835,702. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 2 can be found within the overall, more detailed, requirements of any of reference patent claims 4, 12, and 20. Instant claim 16 is a method which under broadest reasonable interpretation generally just recites the step of “providing” the mask assembly of instant claim 2 and is thus likewise unpatentable over reference patent claims 4, 12, and 20. A further mapping of dependent claims is as follows:
Instant claim 6 vs. any of reference patent claims 4, 12, and 20
Instant claim 8 vs. any of reference patent claims 4, 12, and 20
Instant claim 10 vs. any of reference patent claims 4, 12, and 20
Instant claim 15 vs. requirements of reference patent claim 1; a mask assembly “for supplying a flow of pressurized respiratory gases to users” will obviously require a hollow space to communicate with at least one of a user’s nose or mouth
Claim(s) 2-3, 6, 8, 10, and 15-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 12, and 20 of U.S. Patent No. 11,247,013. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 2 can be found within the overall, more detailed, requirements of any of reference patent claims 4, 12, and 20. Instant claim 16 is a method which under broadest reasonable interpretation generally just recites the step of “providing” the mask assembly of instant claim 2 and is thus likewise unpatentable over reference patent claims 4, 12, and 20. A further mapping of dependent claims is as follows:
Instant claim 3 vs. requirements of reference patent claims 1, 6, and 13; the cushion of those patent claims is recited as being in the located required by the instant claim
Instant claim 6 vs. any of reference patent claims 4, 12, and 20
Instant claim 8 vs. any of reference patent claims 4, 12, and 20
Instant claim 10 vs. any of reference patent claims 4, 12, and 20
Instant claim 15 vs. requirements of reference patent claim 1; a mask assembly “for supplying a flow of pressurized respiratory gases to users” will obviously require a hollow space to communicate with at least one of a user’s nose or mouth

Allowable Subject Matter
Claims 2-16 are allowable over the prior art. Claims 2-3, 6, 8, 10, and 15-16 are solely rejected based upon the above nonstatutory double patenting rejections. Claims 4-5, 7, 9, and 11-14 are objected to as being dependent upon a rejected base claim.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach a modular mask assembly having all elements and functionality required by the instant claims. Each of claims 2 and 16 recite a mask body which must be compatible with a plurality of differently sized mask seal assemblies. Those mask seal assemblies include a clip extending a full perimeter or periphery of the mask seal assembly which include a bridging portion spanning outwardly from the perimeter or periphery of the mask body. This arrangement also spaces at least a portion of the second side of the seal outward from the perimeter or periphery of the mask body. It is noted that the term “outward” is given a plain meaning definition from Webster’s Dictionary as “away from a center” which generally indicates a radially outward positioning of both the bridging portion and the seal beyond the perimeter or periphery of the mask body. (In this regard it is noted that the specification of the instant application particularly uses the term “outward” in this directional manner as opposed to the term “rearward” which is instead used for a direction toward a wearer’s face.) Further, the plurality of mask seal assemblies include differently sized bridging portions and seals which are sized according to a series of sizes to seal against differently sized faces. Again it is noted that the differently sized mask seal assemblies must be compatible with a singular mask body.
Closest prior art to the instant claims include: Sullivan et al. (U.S. Patent 5243971), Ging et al. (U.S. Pub. 2004/0221850), Sleeper et al. (U.S. Pub. 2008/0053446), McAuley et al. (U.S. Pub. 2010/0006101), Ng et al. (U.S. Pub. 2010/0319700), and Skipper et al. (U.S. Pub. 2011/0088699). A brief discussion of these references will follow.
Sullivan is an early prior art addressing the concern of sizing a seal differently for different wearers (Col. 5, Ln. 1-10). However, Sullivan neither considers changing a clip bridging size nor accurately locates both a bridging portion and a seal outward of a mask body.
Ging teaches use of a standard adult frame to receive a child sized cushion (e.g. ¶¶0098-0110). However, Ging fails to teach a rigid clip as well as failing to locate both a bridging portion and a seal outward of a mask body.
Sleeper teaches a frame connectable to variously sized cushions but does so by providing each cushion with similar frame-engaging portions 360 (¶0059). Such a “similar” frame-engaging portion on each cushion fails to lead toward the consideration of the differently sized bridging portion of each differently sized mask seal assembly required by the instant claims.
McAuley teaches different embodiments of bridging portions (e.g. Figs. 39A-39E & 41C) and different embodiments of seals (e.g. Figs. 47A-47F). However, those different configurations are not specifically intended to address different sizes of faces. Additionally, as has been discussed in the reasons for allowance in parent applications to the instant application, it is not clear that McAuley teaches both a bridging portion and a seal “outward” from the perimeter of periphery of the mask body.
Ng teaches a mask system where differently sized cushions can be applied to a frame (¶0181). However, similar to the discussion of Sleeper above, Ng teaches a “common or universal configuration for interfacing with the frame” (¶0181) which fails to lead toward the consideration of the differently sized bridging portion of each differently sized mask seal assembly required by the instant claims.
Skipper teaches a variety of seal and clip arrangements for interacting with a frame (e.g. Figs. 40-43). However, Skipper fails to teach or suggest the required outward positioning of both a bridging portion and a seal from the perimeter of periphery of the mask body. And in another discussion Skipper discusses use of a “one size fits all cushion clip” (¶0274) which again fails to lead toward the consideration of the differently sized bridging portion of each differently sized mask seal assembly required by the instant claims.
It is thus found that one having ordinary skill in the art at the time of the invention 
would not have obviously arrived at the invention recited by the instant claims without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785